          Case 1:19-cv-05604-VSB Document 11 Filed 09/03/19 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORI(

STACY MERCE& an individual                                            Case   No. l9-cv-05604-VSB

                                 Plaintiff

vs.                                                               AFFIDAVIT OF MUKESH PATEL

JERICHO HOTELS, LLC, a New York
Corporation,
                                 Defendants.




        State of New   York              )

        County of Nassau
                                         )
                                         )
                                                   '.'., l$*bug


        I, Mukesh Patel as an individual and      as the President   of Jericho Hotel, LLC, being duly

sworn, depose and say:

        1.      This affidavit is submitted in support of Defendant, Jericho Hotel LLC's (the

"Defendant") Motion to Dismiss this action.

        2.      Defendant owns and operates a hotel named Inn at Jericho located at 101 Jericho

Tumpike, Jericho, NIY 11753.

        3.      Defendant also owns and operates               a website with the internet address of
http://www.innatj ericho.com/.

        4.      Prior to the inception of this lawsuit, Defendant had undertaken to comply with the

Americans with Disabilities Act (the   "ADA")   and the   ADA Accessibility Guidelines (the "ADAAG"), and

before the Complaint was served upon the Defendant, its website was compliant with the ADA

and   ADAAG standards.
          Case 1:19-cv-05604-VSB Document 11 Filed 09/03/19 Page 2 of 2




        5.      After the service of Complaint, I personally reviewed the Complaint and understand

all the alleged deficiencies with the Website alleged in the Complaint.

        6.      I have personally made sure that all such deficiencies alleged in the Complaint have

been remedied and that              no such barriers to              access,   as alleged, still exist   with

http ://www. innatj ericho. com/.

        7.      Since http:i/www.innatjericho.con/ is compliant with the ADA and ADAAG standards,

there is no reason for the Defendant to undo the changes that have been made.

        8.      Defendant is committed to continue to keep its website up to date and compliant with all

applicable standards to make the website as accessible to all as possible.

        9.      Defendant does not intend to let its website fall behind the current standards and       will

continue to keep the website up to date with any new standards because it does not wish to be involved in

any further, unnecessary litigation and because of its commitment to being accessible to as many of its

patrons, and as much of the public, as possible.



WHEREFORE,         based upon the foregoing,       I request for an order dismissing the Complaint

against Defendant in its entirety, and for such other and further relief as this Court may deem          just

and proper.



Dated: August 22,2019




                                                               Mukesh Patel



                                               JANINE L SANTIVASCI
                                          Notary Public - State of New york
                                                 NO.015A6354326
                                             Qualified in Nassau County
                                        ily Commission Expires Feb 6, 2021
